      Case 2:17-cv-00152-GMS Document 545 Filed 06/03/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Laney Sweet,                                        No. CV-17-00152-PHX-GMS
                                                         LEAD CASE
10                  Plaintiff,
                                                         CONSOLIDATED WITH:
11   v.                                                  No. CV-17-00715-PHX-GMS
12   City of Mesa, et al.,                               ORDER
13               Defendants.
14   Grady Shaver, et al.
15                           Plaintiffs,
16   v.
17   City of Mesa, et al.,
18                           Defendants.
19
20
21           The Court has been advised that this case has settled as to Plaintiffs Grady and
22   Norma Shavers’ claims only (Doc. 540).
23           IT IS THEREFORE ORDERED that this matter will, without further Order of this
24   Court be dismissed as to Plaintiffs Grady and Norma Shavers’ claims only within 30 days
25   of the date of this Order unless a stipulation to dismiss is filed prior to the dismissal date.
26   / / /
27   / / /
28   / / /
      Case 2:17-cv-00152-GMS Document 545 Filed 06/03/21 Page 2 of 2



 1            IT IS FURTHER ORDERED directing the Clerk of Court to terminate this matter
 2   as to Plaintiffs’ Grady and Norma Shavers only on July 6, 2021 without further leave of
 3   Court.
 4            Dated this 3rd day of June, 2021.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
